—Appeal from a judgment of the County Court of Sullivan County (Kane, J.), rendered February 3, 1993, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the second degree.
Upon reviewing the record and brief submitted by defense counsel, we agree that there are no nonfrivolous issues that could be raised on appeal. Accordingly, the judgment should be affirmed and counsel’s application for leave to withdraw granted.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.